Citation Nr: 1745072	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  16-36 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The record demonstrates that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation consistent with his educational and occupational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Analysis

The Veteran submitted his claim for a total disability rating based on individual unemployability in May 2014.  The Board finds that benefit is warranted.

TDIU is assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. §1155; 38 C.F.R. §3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater.  See 38 C.F.R. §4.16(a).  For these purposes, disabilities of common etiology are considered a single disability.  Id. 

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a), Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, service connection has been established for an unspecified depressive disorder, rated at 30 percent; bilateral upper and lower extremity cold injury residuals, rated at 30 percent each; and scar residuals due to a shrapnel wound, rated at 0 percent.  He has a combined disability rating of 90 percent.  Thus, the threshold requirements for a TDIU are met.  See 38 C.F.R. §4.16(a).

After a careful review of the record, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

With respect to the merits of the underlying claim, the Board notes that unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  See Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991).  In determining whether the Veteran is entitled to a TDIU, neither nonservice-connected disabilities, nor advancing age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the evidence of record reflects the Veteran has a history of training and work experience in clerical work and sales.  Following his separation from service, he was employed by his family's cotton business in a clerical position, from 1956 until 1970.  The Veteran stated that working with family made it possible for many of his mental and physical problems to be "overlooked."  See January 2015 Veteran's statement.  In 1970 he began working for a furniture manufacturing business, where he stated he continued to experience difficulty with his mental and physical disabilities.  Id.  From January 1994 to December 2002, the Veteran was employed part-time as an "over-the-road" salesman at Mid America Fiber, Western Non Wovens until the company went into bankruptcy.  He has not worked since that time.  The record is silent as to any particular educational or training history.

The Veteran was afforded VA examinations for his service-connected disabilities in April 2014 and July 2016.  Each examination report discussed the severity of the Veteran's disabilities and his ability to maintain employment.  The April 2014 VA psychological examiner opined that the Veteran's overall occupational and social impairment appears to be due to mild or transient symptoms.  At the time of his examination, the Veteran reported a significantly depressed mood and irritability occurring 2 to 3 days per month, as well as difficulty interacting with others and difficulties completing tasks.  It was further reported that the Veteran relies on his family to manage his tasks around the house and his commitments to his community organizations.  

A subsequent VA examination was provided for the Veteran's cold injury and scar residuals, also in April 2014, at which time the examiner opined that there was no impact on his ability to work.

Contrary to these opinions, the Veteran's treating physician provided a positive opinion in March 2015 with respect to the impact the Veteran's cold injury residuals have on his ability to work.  The physician noted that since the Veteran's cold injury in service, he has continued to suffer from intermittent pain in his hands and has evidence of previous frostbite.  It was opined that he is disabled from his cold injury and is unable to work secondary to this, as well as numerous other problems.  

The Veteran was afforded a VA examination in July 2016, at which time the examiner opined that the Veteran's depressive symptoms do not significantly impact his social or occupational functioning in a meaningful way.  

In January 2015 and January 2016, the Veteran submitted statements describing his physical and work limitations.  He indicated he is limited to standing for very short periods, and can only walk short distances.  Further, he contends that he has sought consistent treatment for symptoms related to his psychological disability and attends weekly PTSD group therapy.  A September 2017 statement from the Veteran's representative indicates he suffers from numbness, pain, tingling and redness in his upper and lower extremities and has limitations with walking, standing, and coordination with his hands and fingers.  With respect to his psychological limitations, he suffers from depressed mood, memory loss, forgetting names and directions, and has had suicidal ideations, all combining to result in cognitive restrictions. 

Upon careful review of the evidence of record, the Board finds that the positive and negative evidence regarding the Veteran's TDIU claim is in relative equipoise.

The Board acknowledges that the April 2014 and July 2016 VA opinions do not support the Veteran's claim; however, the ultimate TDIU determination is the responsibility of a VA adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Board finds that the realistic chances of the Veteran obtaining and retaining employment must also be considered in light of his physical and educational capabilities.  Although it is conceivable that there may be some occupations that the Veteran could perform, and he certainly had some marginal employment over the years, the totality of the evidence supports a finding that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment when his educational and work background are taken into consideration.

As noted above, the Veteran spent years working as an "over-the-road" salesman, and prior to that, was employed by his family's business.  His education and training is limited, and his physical abilities have been shown to be quite significant as evidenced by his high disability ratings, VA examination results, lay statements, and private treating physician's opinion.  Moreover, the Veteran has both physical and psychological limitations which affect his ability to perform in either physical or sedentary work situations.  The Veteran has reported limitations with the use of his hands, as well as completing general tasks and activities.  The April 2014 VA psychological examiner noted his symptoms result in decreased work efficiency and ability to perform occupational tasks during periods of stress.  The March 2015 private examiner opined that he is disabled from his cold injury residuals and is unable to work.  These reports are considered competent, credible, and probative.  Further, the majority of the work the Veteran has done post-service has been marginal employment, including work in protected environments, whether he was working for his family's cotton business and was able to have many of his mental and physical disabilities accommodated, or working part-time in his sales position at Mid America Fiber, Western Non Wovens.  Given the impairment produced by his bilateral upper and lower extremity cold injury residuals and psychological disorder, as well as the physical and mental limitations, it appears that the Veteran would not be capable of more than marginal employment in any type of work setting, whether physical or sedentary.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 72 (2016).

Thus, the Board will resolve reasonable doubt in the Veteran's favor and find that he has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As such, a TDIU is granted for this appeal period.


ORDER

Subject to the laws and regulations governing the payment of monetary awards, entitlement to a total disability rating due to individual unemployability is granted.  



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


